UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 98-1048



GLENN A. FROEMAN,

                                                              Petitioner,

          versus


UNITED STATES OF AMERICA; RODNEY E. SLATER, in
his official capacity as U.S. Secretary of
Transportation; JANE F. GARVEY, in her offi-
cial capacity as acting Administrator, Federal
Highway Administration,

                                                             Respondents.



On Petition for      Review   of   an   Order   of   the   Department   of
Transportation.


Submitted:   February 27, 1998                  Decided:    April 3, 1998


Before WILLIAMS and MICHAEL, Circuit Judges, and HALL, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Glenn A. Froeman, Petitioner Pro Se. Lynne Ann Battaglia, United
States Attorney, Perry F. Sekus, OFFICE OF THE UNITED STATES ATTOR-
NEY, Baltimore, Maryland, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Glenn Allen Froeman filed a "Petition to enjoin a U.S. regu-

lation" requesting that this court enjoin Respondents from en-

forcing 49 C.F.R. § 392.5(a)(1), (2) (1997). Froeman asserts that

§ 392.5(a)(1), (2) violates the Constitution. We deny the petition.

     Because Froeman's petition requests that this court prevent

federal officials from taking certain actions, this petition may be

construed as a petition for a writ of mandamus or prohibition. Man-

damus is a drastic remedy to be used only in extraordinary circum-

stances. See Kerr v. United States Dist. Court, 426 U.S. 394, 402

(1976). The party seeking mandamus relief carries the heavy burden

of showing he has "no other adequate means" to attain the relief he

desires, and that his right to such relief is "clear and indisput-

able." Allied Chem. Corp. v. Diaflon, Inc., 449 U.S. 33, 35 (1980)

(citations omitted).

     The writ of prohibition is also an extraordinary remedy which

should issue only when the petitioner's right to the remedy is

clear and indisputable, see In re Vargas, 723 F.2d 1461, 1468 (10th

Cir. 1983), and when the petitioner has no other adequate means of

relief. See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

     We deny Froeman's petition because he does not present extra-

ordinary circumstances that require granting either writ. He fails

to show that his right to relief is clear and indisputable or that

he has exhausted all available means of relief. To the extent that


                                3
Froeman seeks to appeal an administrative action, his action is

time-barred and this court is without jurisdiction. See 28 U.S.C.

§ 2344 (1994). We deny Froeman's "Application for Leave to Adduse

[sic] Additional Evidence." We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                4